[Cite as In re W.R.P., 2013-Ohio-702.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 99010




                                         IN RE:   W.R.P.

            [APPEAL BY CUYAHOGA SUPPORT
        ENFORCEMENT AGENCY N.K.A. CUYAHOGA
          COUNTY JOB AND FAMILY SERVICES]



                                   JUDGMENT:
                             REVERSED AND REMANDED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                        Juvenile Division
                                     Case No. SU 08740615


        BEFORE: McCormack, J., S. Gallagher, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED: February 28, 2013
ATTORNEYS FOR APPELLANT

Timothy J. McGinty
Cuyahoga County Prosecutor

Joseph C. Young
Assistant County Prosecutor
C.J.F.S.
P.O. Box 93894
Cleveland, OH 44101-5984


FOR APPELLEE

William Phillips, pro se
2018 Cliffview Road, #6
Cleveland, OH 44121


ALSO LISTED

Carmella McKenzie
20600 Tracy Avenue
Euclid, OH 44123




TIM McCORMACK, J.:
      {¶1} This case came to be heard upon the accelerated calendar pursuant to App.R.

11.1 and Loc.R. 11.1.     Plaintiff-appellant, Cuyahoga Support Enforcement Agency

(“CSEA”),1 appeals the trial court’s sua sponte dismissal of its prior contempt order

finding defendant-appellee, William Phillips (“Phillips”), in contempt for failure to pay

child support. CSEA also appeals the court’s order finding that Phillips had purged the

contempt.

                      Substantive Facts and Procedural History

      {¶2} On April 27, 2011, CSEA filed a motion to show cause due to Phillips’s

failure to pay court-ordered child support. A hearing was held on the merits on February

27, 2012. Following the hearing, the magistrate issued a journal entry addressing all

issues relating to Phillips’s contempt for lack of compliance with the support order, the

appropriate purge requirements, the amount of arrearages, the current support obligations,

and a monthly amount due to be applied toward the arrearages.       The magistrate found

Phillips in contempt, imposed a sentence with an opportunity to purge, and set a purge

review hearing for August 22, 2012.    The court approved and adopted the magistrate’s

decision in an entry that was journalized on March 26, 2012.

      {¶3} As scheduled, on August 22, 2012, the court held the purge review hearing.

 During this hearing, CSEA presented evidence that Phillips failed to satisfy the purge


        Cuyahoga Support Enforcement Agency is now known as Cuyahoga County Job and Family
      1


Services.
condition outlined in the court’s order of March 26, 2012. CSEA alleges that, despite

this evidence, the court, over objection of counsel for CSEA, found that Phillips had met

his purge condition.     The court then issued an order that was journalized on September

21, 2012.      The order stated “the court finds that the defendant has purged the contempt.”

 In this order, the court also provided that “the prior Judgment Entry of Contempt, filed

[March 26, 2012], is hereby vacated.” CSEA now appeals this decision of the trial

court.

                                    Assignments of Error

         {¶4} In appealing the trial court’s journalized entry of September 21, 2012,

CSEA raises the following assignments of error:

         I.     The trial court erred and abused its discretion by sua sponte vacating
                a prior journal entry in contempt based on its finding that obligor
                [Phillips] had satisfied the purge conditions contained within the
                journal entry in contempt.

         II.    The trial court erred and abused its discretion by finding that obligor

                [Phillips] had satisfied the purge conditions contained within the

                journal entry of contempt.

                                   Vacating a Final Order

         {¶5} In its first assignment of error, CSEA argues that the trial court abused its

discretion by sua sponte vacating its prior contempt order. It maintains that the journal

entry of contempt, journalized on March 26, 2012, was a final order and, thus, the trial

court had no power to vacate it. The entry states that Phillips was found in contempt for
failure to pay court-ordered child support, and a suspended sentence of 15 days was

ordered.   It further provides that Phillips was to continue to pay child support as

previously ordered, and he was afforded the opportunity to purge the suspended sentence.



       {¶6} A trial court has no authority to sua sponte vacate its own final orders.

       “[A]s a general rule, a trial court has no authority to vacate or modify its
       final orders sua sponte. Prior to the adoption of the Ohio Rules of Civil
       Procedure, trial courts possessed the inherent power to vacate their own
       judgments. Since the adoption of the Civil Rules, however, Civ.R. 60(B)
       provides the exclusive means for a trial court to vacate a final judgment.”

State v. Thomas, 8th Dist. No. 98377, 2012-Ohio-5077, ¶ 9, quoting Dickerson v.

Cleveland Metro. Hous. Auth., 8th Dist. No. 96726, 2011-Ohio-6437, ¶ 7; see also In re:

R.T.A., 8th Dist. No. 98498, 2012-Ohio-5080, ¶ 5.

       {¶7} Civ.R. 60(B) specifically delineates various means by which a party can

obtain relief from a final judgment:

       On motion and upon such terms as are just, the court may relieve a party or
       his legal representative from a final judgment, order or proceeding for the
       following reasons: (1) mistake, inadvertence, surprise or excusable neglect;
       (2) newly discovered evidence which by due diligence could not have been
       discovered in time to move for a new trial under Rule 59(B); (3) fraud
       (whether heretofore denominated intrinsic or extrinsic), misrepresentation
       or other misconduct of an adverse party; (4) the judgment has been
       satisfied, released or discharged, or a prior judgment upon which it is based
       has been reversed or otherwise vacated, or it is no longer equitable that the
       judgment should have prospective application; or (5) any other reason
       justifying relief from the judgment.

Civ.R. 60(B); Thomas at ¶ 10.
       {¶8} Moreover, the Ohio Supreme Court recently held that, “absent statutory

authority, a trial court is generally not empowered to modify a criminal sentence by

reconsidering its own final judgment.”      In re: R.T.A. at ¶ 5, citing State v. Carlisle, 131

Ohio St.3d 127, 2011-Ohio-6553, 961 N.E.2d 671. This court has held that a contempt

ruling is a final order once there is a finding of contempt and the imposition of a penalty

or sanction such as a jail sentence or fine. In re: R.T.A. at ¶ 6, citing Jacobson v.

Starkoff, 8th Dist. No. 80850, 2002-Ohio-7059, ¶ 16, citing Chain Bike v. Spoke ‘N

Wheel, Inc., 64 Ohio App.2d 62, 64, 410 N.E.2d 802 (8th Dist.1979). This order is final

despite the existence of the opportunity to purge the sentence. Thomas at ¶ 12, citing

Kapadia v. Kapadia, 8th Dist. No. 96910, 2012-Ohio-808, ¶ 3-5.2

       {¶9} In this case, neither party filed a motion for relief from judgment        pursuant

to Civ.R. 60(B) to vacate the journalized entry, nor did they seek to vacate any provision

of the court’s order of March 26, 2012.       The court’s order was a final order because it

issued a finding of contempt and it imposed the penalty of a suspended sentence.            The

trial court, therefore, had no authority to sua sponte vacate its prior judgment entry of

contempt. For these reasons, CSEA’s first assignment of error is sustained.

                              Satisfying the Purge Conditions



        This court previously noted a conflict among the districts regarding whether a contempt
       2


judgment with an opportunity to purge is a final appealable order. As stated by the court, we are
bound by this court’s precedent that holds that such an order is final and appealable. See In re:
R.T.A. at ¶ 6.
       {¶10} CSEA argues, in its second assignment of error, that the trial court abused

its discretion by finding that Phillips had satisfied the purge condition set forth in the

journal entry of contempt. CSEA asserts that a finding that “the defendant has purged

the contempt” is not supported by the evidence presented at the purge review hearing and,

therefore, the ruling is against the manifest weight of the evidence.   For the reasons that

follow, we agree.

       {¶11} An abuse of discretion “implies that the court’s attitude is unreasonable,

arbitrary or unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983). In reviewing for abuse of discretion, this court does not substitute

its judgment for that of the trial court. In re Doe, 57 Ohio St.3d 135, 137, 566 N.E.2d

1181 (1990).    Judgments that are supported by “some competent, credible evidence

going to all the essential elements of the case will not be reversed by a reviewing court as

being against the manifest weight of the evidence.” C.E. Morris Co. v. Foley Constr.

Co., 54 Ohio St.2d 279, 280, 376 N.E.2d 578 (1978) (citations omitted).

       {¶12} On August 22, 2012, the court held the purge review hearing, pursuant to its

journalized entry of March 26, 2012. This entry provided that Phillips was found in

contempt for failure to pay court-ordered child support and a 15-day suspended sentence

was ordered.   The entry further provided that Phillips was ordered to continue to pay

child support of $202.84 per month, and effective April 1, 2012, Phillips must pay CSEA

$40.57 per month, to be applied to current support arrearages in the amount of $5,558.70.
 Phillips was given an opportunity to purge the suspended sentence “by voluntarily

paying through [CSEA] the amount of $550 [including fees] to be applied toward child

support arrears, either as a lump sum or by additional arrears payments equal to this

amount, no later than 120 days after the journalization date of this order.”

       {¶13} During the purge review hearing, the evidence established that Phillips

failed to satisfy the purge condition outlined in the court’s contempt entry. The record

reveals that during the purge period, he paid a total of $928.00, which included a payment

of $242 per month, to be applied toward his monthly child support. After applying the

monthly child support payments that were due, the amounts that exceeded the monthly

child support obligations totaled $138.41. This excess amount was applied toward the

arrearages.   No other payment was made toward the $550 arrearages that constituted the

purge provision. According to the court’s journalized contempt entry of March 26,

2012, Phillips was provided the opportunity to purge by voluntarily paying $550.00 either

as a lump sum or by additional arrears payments equal to this amount. Phillips testified

at the purge review hearing that he “didn’t pay the $500” and he “couldn’t come up with

an extra $500,” but he did “pay the $242 per month.”

       {¶14} Recently, in a factually similar matter, this court held that the trial court

abused its discretion in finding that the father-obligor had satisfied the purge conditions

when the record “plainly demonstrates that the trial court’s determination that ‘the

defendant has purged the contempt’ was not supported by the evidence presented at the
hearing.” In re: M.W., 8th Dist. No. 98886, 2013-Ohio-170, ¶ 8-9. In In re: M.W., the

evidence demonstrated that the father had paid only $1,008.84 of the $2,000 payment

towards arrears as required by the purge conditions outlined in the contempt entry. Id. at

¶ 9.   Despite this evidence, the trial court determined that the father had purged the

contempt. Id. at ¶ 10.      This court held that such a determination was an abuse of its

discretion because the decision was not supported by the evidence.

       {¶15} Likewise, this court finds that the record in the instant matter plainly

demonstrates the trial court’s determination that “the defendant has purged the contempt”

was not supported by the evidence presented at the hearing.       The trial court, therefore,

abused its discretion in concluding that Phillips had purged the contempt. Accordingly,

CSEA’s second assignment of error is sustained.

       {¶16} Judgment reversed and case remanded.

       It is ordered that appellant recover of said appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court, juvenile court division, to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


__________________________________________
TIM McCORMACK, JUDGE
SEAN C. GALLAGHER, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR